Citation Nr: 0804993	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-06 158	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Service connection for peripheral vascular disease.  

2.	Service connection for high blood pressure.

3.	Service connection for arthritis.

4.	Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1943 to November 
1945.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2005 
and September 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.      

The Board notes that, in a January 23, 2007 statement, the 
veteran withdrew a service connection claim for gout that he 
had previously appealed to the Board.  


FINDINGS OF FACT

1.	Peripheral vascular disease is not related to service.  

2.	The veteran's high blood pressure (hypertension) is not 
related to service.  

3.	The veteran's arthritis is not related to service.

4.	The medical evidence of record indicates that the 
veteran's service-connected disabilities have not rendered 
him unemployable under VA guidelines.  


CONCLUSIONS OF LAW

1.	Peripheral vascular disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.	Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed related to service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).  

3.	Arthritis was not incurred in or aggravated by active 
service, nor may it be presumed related to service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).  

4.	The schedular criteria for a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims service connection for peripheral vascular 
disease, hypertension, and arthritis, and claims entitlement 
to a TDIU.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here letters from 
VA dated in April 2004, June 2004, July 2005, February 2006, 
and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA informed the veteran of the elements that comprise his 
claims and of the evidence needed to substantiate the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
VA provided notification to the veteran prior to the initial 
adjudications of his claims in April 2005 and September 2006.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
With regard to the service connection claims here, VA did not 
provide the veteran with notice on disability evaluations and 
effective dates until March 2006, after the initial 
adjudications in April 2005.  See Dingess/Hartman, supra.  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran is rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claims will be denied.  So no evaluation or 
effective date will be assigned.  As such, the veteran will 
not be negatively affected by the untimely notice on these 
matters.  In sum, the Board finds that VA satisfied VCAA 
notification requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the veteran with compensation 
examination and opinion for his service connection claim for 
peripheral vascular disease, and for his claim for a TDIU.       

But the RO did not provide the veteran with compensation 
examination and opinion for his service connection claims for 
hypertension and arthritis.  See 38 U.S.C.A. § 5103A.  
Nevertheless, the Board finds this acceptable under the VCAA 
given the current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that medical 
examination or opinion would assist the veteran in 
substantiating his service connection claims for hypertension 
and arthritis.  There is no evidence of record that the 
veteran had the disorders while in service, or had the 
disorders within one year of service.  See 38 C.F.R. § 3.303, 
3.307, 3.309.   So there is not a reasonable possibility that 
medical examination would aid the veteran in his attempt to 
substantiate his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection 

In the April 2005 rating decision on appeal, the RO denied 
service connection for peripheral vascular disease, 
hypertension, and arthritis.  For the reasons set forth 
below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2007).  
Certain disorders, such as arthritis or hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, service connection is not warranted for 
peripheral vascular disease, hypertension, or arthritis.  In 
rendering this decision, the Board will address each claim 
separately below.

	Peripheral Vascular Disease 

None of the three elements of Pond is established for the 
service connection claim for peripheral vascular disease.  

The first element of Pond is not established because the 
evidence of record indicates that the veteran does not 
currently have peripheral vascular disease.  A December 2004 
VA compensation examiner found no vascular disorder.  
Moreover, August 2004 and October 2004 VA treatment records 
indicate that the veteran does not have peripheral vascular 
disease.  This evidence is not countered by other VA medical 
evidence of record, or by any private medical evidence, to 
include an April 2007 private "Vascular Study[.]"  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").
  
The second element of Pond is not established for this claim 
because the record does not show that the veteran incurred a 
vascular disorder during service.  38 C.F.R. § 3.303(b).  
Service medical records covering the period of the veteran's 
active service show no complaints, treatment, or diagnoses 
for a vascular disorder.  

The Board does note a VA medical record, dated in January 
1949, which notes "Pulsation arteries rt. foot not as good 
as left" under the heading "Blood vascular".  The Board 
does not find that this evidence satisfies the second element 
of Pond, however, as it was not noted during service.  

And the third element of Pond is not established because the 
record does not contain medical evidence of a nexus between 
the claimed current peripheral vascular disease and service.  
See Pond, supra.  

As such, service connection for peripheral vascular disease 
is not warranted.  

	Hypertension

The record shows that the veteran currently has hypertension.  
This is demonstrated in VA treatment records dated as recent 
as January 2006, and in private treatment records dated as 
recent as April 2007.  

But the record does not indicate that the veteran incurred 
this disorder during service, or incurred the disorder within 
one year of his discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2007) (hypertension will be presumed 
incurred in service if it manifests within one year of 
discharge from service).   

In fact the record indicates that service did not cause 
hypertension, or worsen the veteran's blood pressure - the 
veteran's induction medical examination report noted blood 
pressure of 130/90, while a November 1945 separation 
examination report indicated blood pressure of 130/90.  
Moreover, the earliest evidence of high blood pressure is 
found in an October 1948 VA medical report - indicating blood 
pressure of 148/108 - dated almost three years following 
service.  

Lastly, the record contains no medical evidence of a nexus 
between the veteran's current hypertension and service.   See 
Pond, supra.    

As such, service connection for hypertension is not 
warranted.  

	Arthritis 

The record shows that the veteran currently has arthritis.  
Private treatment records dated in December 2006 diagnose the 
veteran with arthritis, as do VA medical records dated as 
recent as July 2005 and January 2006.  

But the record does not indicate that the veteran incurred 
this disorder during service, or incurred the disorder within 
one year of his discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In fact, the earliest indication of a 
diagnosed arthritic disorder is found in private records 
dated in the late 1980s, over 40 years following discharge 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).

Also, the record contains no medical evidence of a nexus 
between the veteran's current arthritis and service.   See 
Pond, supra.    

As such, service connection for arthritis is not warranted.  

The evidence of record preponderates against the veteran's 
claims to service connection in this matter.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes in closing that it has closely reviewed and 
considered the veteran's statements of record.  While his 
statements may influence a Board's findings, laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis or 
etiology.  Therefore, these statements alone are insufficient 
to prove the veteran's claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

III.  The Merits of the Claim for a TDIU

The veteran claims entitlement to a TDIU.  In the September 
2006 rating decision on appeal, the RO denied the veteran's 
claim.  The Board agrees with that decision.    

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.

In this matter, the veteran's service-connected disorders are 
located in his lower extremities.  The veteran is service 
connected for cold injury to his right foot at 30 percent 
disabling, cold injury to his left foot at 30 percent 
disabling, peripheral neuropathy associated with cold injury 
in his right lower extremity at 10 percent disabling, and 
peripheral neuropathy associated with cold injury in his left 
lower extremity at 10 percent disabling.  Though these 
ratings combine for a 70 percent disability evaluation, none 
of these disorders meets the 40 percent threshold noted under 
38 C.F.R. § 4.16.  See also 38 C.F.R. § 4.25.  

However, given that the veteran's disorders are located in 
his lower extremities, and that his disorders arise from a 
common etiology (cold injury), the Board finds that, 
combined, the veteran's disabilities can be considered one 
disability under 38 C.F.R. § 4.16(a)(1).  

Nevertheless, the Board finds a TDIU unwarranted here.  No 
medical evidence of record indicates that the veteran is 
"unemployable" due to his service-connected disabilities.  
Rather, the only medical professional of record to comment on 
unemployability found the opposite.  In the October 2006 VA 
compensation examination report of record, which specifically 
addresses cold injury and peripheral nerve disorders, the 
examiner recognized limitations caused by the service-
connected disorders.  He stated that the veteran would not be 
able to stand for long periods of time or walk long 
distances.  But the examiner noted that the veteran's 
disorders would not impair him in any activity involving 
sitting, or requiring short periods of standing or 
ambulation.  

Hence, the evidence does not show that the veteran is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
38 C.F.R. § 4.16(a).  The evidence therefore preponderates 
against the veteran's claim for a TDIU.  The benefit-of-the-
doubt rule does not apply here.  38 U.S.C.A. § 5107(b).  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2007).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.	Service connection for peripheral vascular disease is 
denied.    

2.	Service connection for high blood pressure is denied.

3.	Service connection for arthritis is denied.

4.	Entitlement to a TDIU is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


